In my opinion, Stradford, under the undisputed facts, was an independent contractor. The Unemployment Compensation Act of this state was not intended by the legislature to afford protection to a person having such status. Stradford was not an "employee" within the meaning of the act.
The following opinion of the trial judge substantially expresses my views:
"This is a proceeding brought by plaintiff to review the decision of the defendant State Unemployment Compensation Commission, which held that one John Stradford was entitled to certain benefits under the unemployment compensation law of Oregon by virtue of his being in the employ of plaintiff Singer Sewing Machine Company, Inc.
"Under Chapter 70, Laws of Oregon, Special Session 1935, as amended, the decision of the Unemployment Compensation Commission is final and conclusive if the same is supported by the evidence, the jurisdiction of this court being confined to questions of law only. Obviously, if the findings of the Commission are based upon an erroneous application of the law, the jurisdiction of the court would then attach with full power and authority to reverse the decision of the Commission.
"To determine whether or not defendant John B. Stradford, under the evidence adduced before the Commission and now before the court, was an employee *Page 155 
of plaintiff Singer Sewing Machine Company, Inc., we must apply the following provisions of the law to the admitted facts, which are determinative of the question:
    `Section 2: (f) (E): Services performed by an individual for remuneration shall be deemed to be employment subject to this act unless and until it is shown to the satisfaction of the commission that:
    `(1) Such individual has been and will continue to be free from control or direction over the performance of such services, both under his contract of service and in fact; and
    `(2) Such individual customarily is engaged in an independently established business of the same nature as that involved in the contract of service.'
"The record discloses the following facts:
"Plaintiff Sewing Machine Company and defendant John B. Stradford entered into a written contract wherein and whereby said Stradford was authorized to sell sewing machines and other merchandise upon a commission basis. Stradford had his own business headquarters at his residence and paid all of his own expenses. He solicited his own business according to his own methods; he made his own appointments for demonstrations, and came and went as he pleased. He had no fixed hours nor days for work except at his own convenience. He furnished a bond, paying the premium therefor, which secured payment to the Sewing Machine Company of all funds of said company coming into his hands. He did independent repair work on sewing machines in connection with his sales activities, charging his own prices for labor performed and material used. He carried a line of accessories, such as oils and needles, for which he paid the wholesale price, selling the same at retail prices and at a profit to himself. He took in second-hand machines on the sales of new machines of the company and as part purchase price of the new machines, then disposing of the same on his own terms and for his own profit. *Page 156 
"The evidence discloses further that the plaintiff retained no control over the activities of Stradford, nor did it in effect attempt to exercise any control over him. The plaintiff required reports to be made of the sales made by Stradford and of the moneys coming into his hands. He was also authorized to make collections for the company on old accounts, receiving a commission for his activities in that line.
"Do the above facts disclose that Stradford has been and will continue to be free from control or direction over the performance of such services, both under his contract of service and in fact? This provision of the law, in the opinion of the court, is a mere restatement of the common law relationship of master and servant. There is much law on this question of what constitutes such an employment, which question is fully discussed in the case of Vient vs. State Industrial Accident Commission, 123 Oregon 334. In that case it was held that the workmen were independent contractors, although the principal exercised considerably more control over them than the plaintiff did over Stradford in the case at bar. The court in approving a previous decision of the court, endorsed the rule as follows:
"`The relation that must exist to constitute one person an employer and another person a workman, under the compensation act, is the relation of master and servant, and this relation originates wholly in contract, although the contract may be either express or implied. There must be a contract of hire. The services which the servant contracts to perform are personal services, and the master must have the right to direct and control the details of the work and the manner and mode of its performance.'
"The whole trend of legislation in Oregon involving employer and employee, as evidenced by the Employers' Liability Act, Workmen's Compensation Law, etc., revolves around the common law relationship of employer and employee. It seems to me that the Legislature in enacting Subdivision (1) of Section 2, (f) *Page 157 
(E), had in mind the well-understood relationship of master and servant, for throughout the Act the words `employer', `employee', `payroll', `wages', and `contract of hire' are used. Since the facts conclusively show that said Stradford was a free agent, so far as this provision is concerned, he would not be under the Act, nor would he be entitled to the benefits secured by the Act.
"The next question to be decided is whether or not Stradford was customarily engaged in an independently established business of the same nature as that involved in the contract of service. This provision of the law has been the subject of much judicial discussion, and its interpretation has given rise to much contrariety of opinion among the various courts entertaining the subject. The appellate courts in the states of Colorado, Utah, and North Carolina, respectively, in the cases of Industrial Commission vs. Northwestern Mutual Life Insurance Co.,88 P.2d 560, Globe Grain  Milling Co. vs. Industrial Commission,91 P.2d 512, and Unemployment Compensation Commission vs. Jefferson Standard Life Insurance Co., 2 S.E.2d 584, have held that this provision has nothing to do with the common law relationship of master and servant and must be strictly construed according to the tenor of the language, and that unless all the tests or conditions concurred, the workmen would not be excluded from the status of employment as defined by the Act, while the higher court of Washington in the case of Washington Recorder Publishing Company vs. Ernst, 91 P.2d 718, has held that this provision must be construed with the other conditions or tests, and that they all merely redefine the common law relationship of master and servant. It is unnecessary for this court to undertake a Solomon role to determine which school of thought is correct so far as the Oregon law is concerned, because the evidence discloses that Stradford was in fact customarily engaged in an independently established business within the purview of the statute. His contract of service involved the sale of sewing machines *Page 158 
and other merchandise consigned to said Stradford for sale. The evidence discloses that in the sale of new machines of the company, on different occasions he took in second-hand sewing machines as part purchase price on a new machine, and that these second-hand machines became his own property, and that, as opportunity afforded, he sold these sewing machines so acquired on his own terms, on his own time, and for his own profit. Obviously, then, he was customarily engaged in an independently established business of the same nature as that involved in the contract of service.
"It appearing, therefore, that the services performed by said Stradford for the Singer Sewing Machine Company were not such as to bring him under the unemployment compensation law, the decision of the Unemployment Compensation Commission was erroneous * * *."
RAND, C.J., concurs in this dissenting opinion.